221 F.2d 798
Ex parte Robert E. LIPSCOMB, Appellant,v.Paul J. MADIGAN, Warden, United States Penitentiary, Alcatraz, California, Appellee.
No. 14730.
United States Court of Appeals Ninth Circuit.
April 21, 1955.

Robert E. Lipscomb, in pro. per.
Lloyd H. Burke, U. S. Atty., Richard H. Foster, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before DENMAN, Chief Judge, and BONE and ORR, Circuit Judges.
PER CURIAM.


1
Movant seeks to docket his appeal in forma pauperis from an order of the United States Court, Northern District of California, Southern Division, denying his application for writ of habeas corpus. His application was denied on February 10, 1955, and rehearing was denied on February 24, 1955. He filed his notice of appeal in timely fashion.


2
Subsequent to this application Lipscomb paid his docket fee. The application having become moot, it is ordered dismissed.